      Case 1:20-cv-00335-ECM-JTA Document 20 Filed 07/10/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

EAGLE EYE OUTFITTERS, INC.,                     )
                                                )
     Plaintiff,                                 )
                                                )
v.                                              ) CIVIL ACT. NO. 1:20-cv-335-ECM
                                                )
THE CINCINNATI CAS. CO.,                        )
                                                )
     Defendant.                                 )

                                           ORDER

       Now pending before the Court is the Defendant’s motion to dismiss (doc. 9) filed

on June 22, 2020. On July 7, 2020, the Plaintiff filed an amended complaint. (Doc. 18).

Accordingly, upon consideration of the motion, and for good cause, it is

       ORDERED that the motion to dismiss (doc. 9) is DENIED as moot.

       Done this 10th day of July, 2020.



                                       /s/Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
